Citation Nr: 0433155	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  99-03 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral callosities, status post corn removal, for the 
period up to February 2, 2000.

3.  Entitlement to an evaluation in excess of 30 percent for 
bilateral callosities, status post corn removal, for the 
period beginning February 3, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran testified at a hearing 
before the undersigned Judge at the RO in September 2004.

The record reflects that the veteran was denied entitlement 
to service connection for PTSD in an July 1996 rating 
decision.  As discussed below, the July 1996 rating decision 
became final.  38 U.S.C.A. § 7105(c).  In the current appeal, 
it appears that the RO reopened the veteran's service-
connection claim, however, the Board does not have 
jurisdiction to consider a claim that has been previously 
adjudicated unless new and material evidence is presented.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). See also 
Winters v. West, 12 Vet. App. 203 (1999).   Therefore, 
although the RO in the current appeal has reviewed this claim 
on a de novo basis, the issue is as stated on the title page.

As will be discussed in greater detail below, the service 
connection claim for PTSD is reopened and is REMANDED, along 
with the increased evaluation issues noted above, to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify appellant if further action is required.





FINDINGS OF FACT

1.  By rating decision in July 1996, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  

2.  Evidence received since the July 1996 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The July 1996 RO decision, which denied a service 
connection claim for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  New and material evidence has been received since the 
July 1996 rating decision, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

The Board has considered the veteran's new and material claim 
with respect to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the 
favorable outcome set forth below, no conceivable prejudice 
to the veteran could result from this adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the VCAA, would not be justified.  In other words, the 
veteran will not be prejudiced by the Board proceeding to a 
decision in this matter since the outcome represents a 
reopening of his claim and as explained below, also remand 
for further development.

Service Connection

The veteran's underlying claim is that he has PTSD, which is 
related to stressors he experienced in service.  Service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).   

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the veteran's current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2004).  A diagnosis 
of a mental disorder, including PTSD, must conform to the 
criteria of Diagnostic and Statistical Manual for Mental 
Disorders.  38 C.F.R. § 4.125 (2004).    

New and Material Evidence

The RO denied service connection for PTSD in a July 1996 
rating decision.  The facts before the RO at that time showed 
a medical diagnosis of PTSD and a medical etiological opinion 
linking the veteran's PTSD to service.  However, there was no 
verified stressor at that time.  The veteran stated in his 
original claim, received August 1995, that he was in 
threatening situations and witnessed soldiers dying.  A 
letter dated in November 1995 from the RO to the veteran 
asked the veteran to provide more detailed stressor 
information for purposes of verification.  The veteran did 
not respond to the letter, nor provide further stressor 
information.  

Based upon the lack of stress verification, the RO denied the 
claim in July 1996.  The veteran was advised of his 
procedural and appellate rights by letter in August 1996; 
however, he did not appeal.  Prior unappealed decisions of 
the RO are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.160(d), 20.302(a) (2004).  However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  Specifically, under 
38 C.F.R. § 3.156(a), new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence received since the July 1996 denial includes a 
written statement from the veteran dated in June 1997 and 
testimony before the undersigned Judge.  The veteran stated 
that he served under the 483rd Field Service Company at Long 
Binh where he was under three days of mortar attack in 
January 1968.  He recalled that his company was boxed between 
the ammo dump and fuel dump.   

The Board notes that the evidence received subsequent to the 
final rating decision is presumed credible for the purposes 
of reopening the veteran's claims unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  There is no evidence that the above statement is 
inherently false or untrue, particularly as the service 
records confirm that veteran received a Vietnam Service Medal 
for being in the Tet Counteroffensive campaign.  The June 
1997 written statement and testimony before the undersigned 
Judge constitute new evidence not considered in the July 1996 
denial and material as it was the basis for the denial.  
Thus, this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As such, his service connection claim for PTSD is reopened. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD reopened; to this 
extent only, the appeal is granted.


REMAND

For the service connection PTSD claim, the veteran testified 
that his in-service stressor was when he was under mortar 
attack during the Tet Counteroffensive in January 1968 while 
stationed at Long Binh.  The RO attempted to verify the 
veteran's stressor in a letter to the Center for Unit Records 
Research (CURR) in a September 2003.  However, the 
information provided to CURR did not specify the month and 
year of the alleged stressor and was therefore unable to be 
verified.  The Board finds that the file, including 
information from the veteran, contains sufficient information 
to at least make an inquiry with appropriate authorities to 
verify his alleged stressor by obtaining unit and 
organizational histories, if available.  

As for the increased evaluation claims, the veteran testified 
that his bilateral foot condition has worsened since his last 
VA examination in February 2000.  While a new examination is 
not required simply because of the time has passed since the 
last examination, VA's General Counsel has indicated that a 
new examination is appropriate when there is an assertion of 
an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).  Although the Board regrets further 
delay in appellate review, the Board believes a new 
examination is required.

In addition, during the September 2004 Travel Board hearing, 
the veteran testified that he received annual treatment for 
his bilateral foot disorder from the Philadelphia VAMC.  The 
most recent treatment report is dated in 2001.  In order to 
fulfill its duty to assist, the Board must ensure that all 
pertinent VA records have been associated with the claims 
file.

In his claim for increased evaluation received February 1997, 
the veteran indicated that he is receiving Social Security 
Administration disability (SSA) benefits.  The RO attempted 
to obtain these records in a June 1997 letter to SSA; 
however, neither the SSA records nor a response from SSA was 
received.  The SSA records do not appear to be included in 
the claims file.  Although it is not clear from the record, 
the SSA records may be pertinent to the claim on appeal.  
Appropriate action to obtain all records associated with any 
Social Security claim must be accomplished before 
adjudication can be made on the merits.  See generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (VA must 
obtain records form the Social Security Administration and 
give appropriate consideration and weight to such evidence in 
determining whether to award or deny VA benefits).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and take any necessary action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002).  The notice must inform the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the appellant is 
expected to provide and (4) request that 
the appellant provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The VBA AMC/RO should ask the 
National Archives for a copy of any 
available Operational Reports - Lessons 
Learned (OR-LLs) and/or available Unit 
and Organizational histories of the 483rd 
Field Service Company from December 1967 
to February 1968.  

3.  The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by 
him for his bilateral foot disorder since 
February 2001.  The RO should then 
contact the medical providers and, 
following the procedures of 38 C.F.R. 
§ 3.159, obtain copies of all related 
medical records which are not already on 
file.  

4.  The VBA AMC should contact the Social 
Security Administration and request 
copies of any decisions regarding and 
disability claims made by the veteran 
together with copies of all medical 
evidence associated with such claims.

5.  After completion of the above, the 
veteran should be scheduled for a VA 
medical examination to ascertain the 
nature, extent, and current severity of 
his bilateral callosities, status post 
corn removal.  It is imperative that the 
claims file be made available to and 
reviewed by the examiner in connection 
with the examination.  Detailed reasons 
and bases for all diagnoses and opinions 
should be provided including a discussion 
of evidence relied on for opinion.  

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC/RO 
should review the claims file and re-
adjudicate the veteran's increased rating 
and service connection claim.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



